Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 04/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10607730 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 67-96 are allowed. 

Claim 67 is directed to a method of documenting an encounter between persons, and of identifying the persons participating in the encounter comprising: 
(a) storing, in a computer memory, each of 
- first identification information ("first II") representing a plurality of images of a body part displaying a unique biologic feature of a first registered person; and 
- second identification information ("second II") representing a plurality of images of a body part displaying a unique biologic feature of a second registered person.  
(b) receiving, by a processor, a request to store encounter information pertaining to a particular encounter between a first putative person having a body part displaying a unique biologic feature and a second putative person having a body part displaying a unique biologic feature; 
(c) based on receiving the request, generating, by the processor, identification enhancement ("IE") information specifying a plurality of prompt, each prompt promoting an alteration in the appearance of said unique biologic feature of said putative persons; 
(d) providing, by the processor, said IE information to a prompt producing device, wherein the prompt producing device is arranged to alter the appearance of each of 
- the body part displaying a unique biologic feature of the first putative person, and
 - the body part displaying a unique biologic feature of the second putative person, 
(e) receiving, by the prompt producing device, the IE information; 
(f) in response to the received IE information, producing, by the prompt producing device, outputs and providing the outputs in the vicinity of 
- the body part displaying the unique biologic feature of the first putative person; and 
- the body part displaying the unique biologic feature of the second putative person; wherein the output output prompt changes in the appearance of the respective body parts; 
(g) repeatedly capturing, by a digital camera, composite images, each composite image comprising each of 
- (1) the unique biologic feature of the first putative person,
 - (2) the unique biologic feature of the second putative person, and 
- (3) encounter information comprising images displaying a portion of an encounter between the first putative person and the second putative person;
and providing camera information representing the composite images to the processor; wherein the camera is arranged to input both of said unique biologic features and said encounter information and wherein at least some composite images represent an alteration in the appearance of the unique biologic feature of said first putative person and at least some of the composite images represent an alteration in the appearance of the unique biologic feature of said second putative person; 
(h) receiving, by the processor, the camera information; 
(i) retrieving, by the processor, the stored first II pertaining to the first registered person; comparing, by the processor, the retrieved first II to the received image information of the first putative person; and determining a first match between the retrieved II of the first registered person and the received image information of the first putative person, wherein said first match identifies said first putative person as said first registered person;
 and 
retrieving, by the processor, the stored second II pertaining to the second registered person; comparing, by the processor, the retrieved second II to the received image information of the second putative person; and determining a second match between the retrieved II of the second registered person and the received image information of the second putative person, wherein said second match identifies said second putative person as said second registered person; and 
(j) upon determination of both the first match and the second match, storing, in the computer memory, the encounter information, wherein said stored encounter information represents a visual record of said encounter between the first registered person and the second registered person. 

For claim rejection under 35USC 101, the current invention recites “the camera is arranged to input both of said unique biologic features and said encounter information and wherein at least some composite images represent an alteration in the appearance of the unique biologic feature of said first putative person and at least some of the composite images represent an alteration in the appearance of the unique biologic feature of said second putative person”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

The closest prior art relates to Ombrellaro (US. 20050149364) in view of Reiner (US. 20070258626 hereinafter Reiner). Ombrellaro discloses telemedicine software integrated electronic medical record. Reiner discloses utilizing biometrics in medical applications.
However, the combined art fails to teach upon determination of both the first match and the second match, storing, in the computer memory, the encounter information, wherein said stored encounter information represents a visual record of said encounter between the first registered person and the second registered person. 

The foreign reference WO2002083865A2 discloses a system represents a single integrated system that may be operated by a trusted third party. Database (14) allows a person to store their medical and biological data, and a grant of consent (22. 
However, the reference does not disclose upon determination of both the first match and the second match, storing, in the computer memory, the encounter information, wherein said stored encounter information represents a visual record of said encounter between the first registered person and the second registered person.    

The NPL reference “PerTrust : Leveraging Personality and Trust for Group Recommendationse“, describes Recommender systems assist a system user to identify relevant content within a specific context. This is typically performed through an analysis of a system user’s rating habits and personal preferences and leveraging these to return one or a number of relevant recommendations. 
However, the NPL reference does not disclose upon determination of both the first match and the second match, storing, in the computer memory, the encounter information, wherein said stored encounter information represents a visual record of said encounter between the first registered person and the second registered person.    
Claims 68-96 are dependent from claim 67 and are allowed for the same reasons given above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686